                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,
                                                       Case No. 16-CR-21
      vs.

SAMY M. HAMZEH,

                    Defendant.



         FIFTH MOTION TO COMPEL BRADY AND RULE 16 MATERIAL

      Samy Hamzeh, by counsel, moves this Court, for the entry of an order requiring

the government to produce the discovery and Brady material identified below. With this

pleading, the defense withdraws its motion for sanctions. As expressed below, the text

messages that were the subject of the spoliation hearing have now (for the most part)

been produced.

      Although the government has now produced the texts that were ordered

produced by this Court in March, and the parties have worked together to resolve other

disputes, there still remain some disputes over what must be produced. The defense also

remains concerned about the government’s failure to produce information that relates to

the credibility, bias, and motive of the informants on whose word the government's case

rests. Some of these issues relating to the informants may be intertwined with the Court's

resolution of pending CIPA issues. This motion briefly lays out some relevant history

concerning the discovery in order to provide context for this current request.

                                                                     Federal Defender Services
                                                                             of Wisconsin, Inc
     Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 1 of 10 Document 209
A.    Text Messages

      On January 3, 2018, the defense moved for the production of text messages,

including those between the informants and agents and between the agents themselves.

R. 82 at 13-15. The government agreed to disclose those messages that were in its

possession, but when it became clear that there were many unpreserved messages,

Hamzeh requested identification of all unpreserved messages. This Court granted that

request on March 8, 2018, and ordered the government to provide as much information

as the government could about the missing texts. When that information wasn't

provided, Hamzeh renewed his motion in July and also asked for a spoliation hearing to

determine why the texts had not been preserved. The Court granted both of those

requests.

      At the spoliation hearing, the defense identified a number of texts that had not

been preserved by comparing the texts that had been received to the informants' phone

records. The government presented witnesses to establish that texts had not been

preserved due to a technical malfunction and that these texts could not be recovered.

      Following the spoliation hearing the government found a way to recover Adkins’

missing texts and it has produced numerous texts between Adkins and CI Mike and

Adkins and the other agents. The government also produced additional agent-to-agent

texts not involving Adkins. Thus, most of the issues concerning the text messages have

been resolved, but a few loose ends remain. Hamzeh is still seeking the following:




                                           2
                                                                    Federal Defender Services
                                                                            of Wisconsin, Inc

     Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 2 of 10 Document 209
       1.     Zuraw’s texts with Mike and other agents

       Telephone records reflect that Agent Zuraw exchanged 301 texts with Steve (296

of these were produced) and that he exchanged 11 texts with Mike (none of those texts

were produced). At the spoliation hearing, Special Agent Neil Lee testified that another

agent used Cellebrite to recover the 296 texts with Steve, but it was unknown whether

Cellebrite had been used to try to recover the texts with Mike. Tr. 51-53. According to the

testimony, Zuraw’s phone apparently is still available for Cellebrite analysis. The

government indicated in a follow-up email on January 17, that Special Agent Lee did not

produce his own Cellebrite report on Zuraw’s phone, and he only reviewed another

agent’s report. Since the phone is available, and there is no indication that there was an

attempt to obtain texts with Mike using Cellebrite, the defense requests that the

government recover those texts and produce them. If additional agent texts can be

recovered using Cellebrite, those also should also be produced.

       2.     Unredacted texts

       As noted, the government has produced many additional agent texts. To the

government's credit, few are redacted, and some of the redacted texts appear likely to

legitimately obscure sensitive information. But other redacted texts may potentially

conceal the identities of witnesses, other useful or exculpatory information, or

information necessary to understand the text. Hamzeh requests that the Court review the

unredacted texts and determine whether additional information should be produced. The

texts at issue are attached under seal as Exhibits A, B, and C.
                                             3
                                                                      Federal Defender Services
                                                                              of Wisconsin, Inc

     Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 3 of 10 Document 209
       3.     Screenshot of Department of Revenue notice

       One thing revealed by the newly produced texts is that Mike raised concerns with

Agent Adkins on November 23 about continuing to work as a CI because he received a

notice that he owed over $7,000 to the Department of Revenue. Mike sent a screenshot of

the notice to Adkins. Hamzeh requested a copy of the screenshot, but the government is

declining to produce it because it contains Mike’s personal financial information. The

context of the conversation between Mike and Adkins suggests that Mike not only was

seeking help from the FBI with his Department of Revenue issues, but also shaking the

FBI down for additional compensation−both of which are relevant to his bias and motive.

In addition, Mike's explanation for the Department of Revenue debt is potentially

relevant to his character for honesty. Hamzeh requests production of the screenshot, but

doesn't object to personal identifying information, such as a social security number, being

redacted.

       4.     Fraser and Zuraw texts

       There still are 19 missing Fraser texts and five missing Zuraw texts with Steve that

Hamzeh understands the government is trying to obtain/recover. To the extent that these

are available, Hamzeh requests an order requiring their production.

       5. Emails

       This Court’s prior order in August ordered that all emails among the agents and

the agents and other staff concerning this investigation be turned over. To date, the

defense has received a mere 11 pages of emails. Given the breadth of this investigation

                                             4
                                                                      Federal Defender Services
                                                                              of Wisconsin, Inc

     Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 4 of 10 Document 209
and the number of agents and logistics and the allusions to speaking to superiors in other

texts and reports, the defense is incredulous that all of the emails have been turned over.

From the spoliation hearing, there seemed to be little to no effort on the FBI’s part to find

and turn over the emails. See Trans. 35 (not asked to recover emails), 53 (not asked to

recover emails), 83 (not asked to recover emails); 106 (10-15 emails sent by that agent).

Thus, we would again ask that the Court order that the FBI find and the government

disclose all emails sent between the agents concerning this case.

       B.     Credibility of Informants, Including Instructions and Admonishments

       From the outset of this case, Hamzeh has stressed the importance of the

informants’ credibility and sought production from the government of information

bearing on that, including: each informant’s initial suitability report; instructions given

to the informants; benefits given to or requested by the informants; the underlying

documentation relating to any such benefits (ordered produced by the Court on March

8, 2018, but never turned over based on a CIPA claim); any admonishments to the

informants; annual or other reviews of the informants; and violations of policies and

instructions by the informants. E.g., R. 82: 17-20, 22-24; R. 135: 7-9; R. 177: 1-5; R. 185: 11-

12.

       One thing Hamzeh has repeatedly requested is identification of all instructions

given to the CI's by FBI agents. The government initially insisted that there were just four




                                               5
                                                                          Federal Defender Services
                                                                                  of Wisconsin, Inc

      Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 5 of 10 Document 209
instructions given. R. 93: 3. 1 Hamzeh expressed skepticism over that claim. R. 82: 16-19;

R. 177: 2-4. And that skepticism has turned out to be well-founded. Throughout these

proceedings additional instructions have trickled out. Yet the government continues to

maintain that no other instructions were given. The government also has suggested that

it need not identify instructions that were given if the agent never memorialized those

instructions in a written report.

        In addition to the four instructions initially identified, over time the defense has

learned that the following additional instructions were given to the informants: (1) CHSs

"are always instructed to delete text messages with special agents for their protection and

to maintain the covert relationship with the FBI." R. 199: 4, R. 135: 5; (2) Agent Zuraw

instructed CHS1 that he needed to record all conversations with Hamzeh even if it

required pushing off a meeting with Hamzeh for a day or two, R. 135: 4; (3) Adkins told

CHS2 every time he met with him to be inquisitive and not to lead Hamzeh into any plan

or ideology, R. 177: 4; (4) Adkins told CHS2 every time to ask open-ended questions, such

as who, what, when, where, and why, R. 177: 4; and (5) Adkins instructed CHS2 to stop

texting Adkins any memes and that text messages had to be professional and work

related, R. 177: 4. The spoliation hearing revealed three other instructions: (6) the

informants were told to record every contact they had with Hamzeh, if feasible, Tr. 62;

(7) the informants were not to conduct any substantive case conversations by text, Tr. at


1  The four instructions that the government initially identified were: (1) the informant's assistance was
voluntary; (2) the informant must be truthful to the FBI; (3) the informant must abide by the FBI's
instructions and not take any independent action on behalf of the U.S. government; and (4) the government
will strive to protect the informant's identity. R. 82:16.
                                                        6
                                                                                   Federal Defender Services
                                                                                           of Wisconsin, Inc

      Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 6 of 10 Document 209
57, 68-69; and (8) Adkins admonished Mike for supplying the plan of action to get

machine guns from Texas, Tr. at 79-80.

       The government has chafed at Hamzeh’s request for all instructions, but in doing

so it has revealed an apparent misunderstanding of its obligation to supply information

whether memorialized or not. See, e.g., R. 182 at 3-4 (calling Hamzeh’s request for

instructions that were not memorialized “confusing” and rhetorically asking how the

government could produce something that does not exist, before stating that the

“government has produced every instruction it can that was given to a CHS”); R. 182: 23

(protesting that every “memorialized” instruction had been turned over). Those lines

parrot the government’s initial protest after the defense expressed skepticism over there

being just four instructions.

       The spoliation hearing also exposed several matters that might not have violated

the specific language of prior orders of this Court, but violated the intent of the orders.

On July 25, 2018, this Court ordered the government to produce “copies of any

admonishments to the CHS file evidencing the CHS having violated rules, violated

polices, etc.” R. 150: 3. That same order required notice if any CHS had recording

equipment routinely assigned to him as well as notice if recording equipment was in the

CHS’s possession while he was having unrecorded conversations with Hamzeh. Id. We

know from the spoliation hearing that the CHS was admonished, but Agent Adkins

apparently didn’t document it. Perhaps that doesn’t violate the literal language of the

Court’s order, but that information should have been produced as the admonishment

                                            7
                                                                      Federal Defender Services
                                                                              of Wisconsin, Inc

     Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 7 of 10 Document 209
and failure to document it reflect on both the informant’s credibility and the agent’s

diligence. What’s more, that is not a trifling matter; rather, Mike’s suggestion of the plan

to obtain machine guns from Texas also supports Hamzeh’s theory of defense. Likewise

we know from the hearing that the CHS’s had the ability to record every telephone

conversation, but that information wasn’t produced either. And that’s true, even though

it was clear that Hamzeh was seeking information regarding the informants’ ability to

record conversations.

        As Agent Adkins acknowledged at the spoliation hearing, Mike met regularly

with Hamzeh over a lengthy period of time without recording their conversations, which

meant that the agents had to rely solely on Mike’s word, unless Steve was present. Tr. 70-

72. And Steve frequently wasn’t present. Thus, the credibility of both informants is

critical.

        Further bearing on the informants’ credibility, Hamzeh still doesn’t have full

information about benefits negotiated and received. The defense still hasn’t received the

underlying documentation corresponding to payments to the CHSs. And that Brady

material goes beyond the payments received, there is additional information that the

defense has not received. For instance, Mike is known to have been arrested for felony

activity after the events in the case. Given the significance of informants’ credibility and

that full and complete information about the informants was not initially provided and

should be in the government’s hands (if the FBI’s policy was followed) and that




                                             8
                                                                       Federal Defender Services
                                                                               of Wisconsin, Inc

      Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 8 of 10 Document 209
credibility issues have been exposed, Hamzeh requests an order requiring production of

all of the following:

       1.     Identification of all instructions or admonishments given to the informants,

              whether or not reduced to writing. See also R. 182: 3-5; R. 185: 11-12.

       2.     The information previously ordered to be produced by the Court on July

              25, 2018, including those seven items requested in Hamzeh’s CIPA motion

              at pages 7 and 8. R. 185.

       3.     The file for each informant, to include, the initial suitability report, the

              informant's reported motivations for cooperating, identification of all

              benefits, including travel to and from the United States, the documentation

              underlying those benefits, annual reviews of the informants and

              identification of any violations or deviations from guidelines, instructions,

              or policies by any informant or agent.

Hamzeh recognizes that the production of some of these items may still be dependent on

the Court’s resolution of the CIPA dispute. And Hamzeh previously explained why CIPA

should not impede his access to this information but if the Court requires further

argument on this point, the defense requests oral argument about our right to access this

material. See R. 185.




                                             9
                                                                        Federal Defender Services
                                                                                of Wisconsin, Inc

     Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 9 of 10 Document 209
      C.     Other Recordings

      Based on information disclosed at the spoliation hearing, the defense believes

there may be recordings of telephone conversations that have not been produced. A list

of recorded phone conversations that should be available has been sent to the

government to follow up on—by the defense’s count, there are 48 missing. At this time,

it would be premature to request any action from the Court as there may be an

explanation for the discrepancies between the phone records and the recorded

conversations produced. Hamzeh merely wanted to flag and preserve this potential issue.

      Dated at Milwaukee, Wisconsin this 25th day of January, 2019.

                                           Respectfully submitted,

                                           /s/     Craig W. Albee
                                           Craig W. Albee, WI Bar # 1015752
                                           Joseph A. Bugni, WI Bar #1062514
                                           FEDERAL DEFENDER SERVICES
                                            OF WISCONSIN, INC.
                                           517 E. Wisconsin Ave - Rm 182
                                           Milwaukee, WI 53202
                                           Tel. (414) 221-9900
                                           E-mail: craig_albee@fd.org

                                            Counsel for Defendant, Samy M. Hamzeh




                                          10
                                                                     Federal Defender Services
                                                                             of Wisconsin, Inc

    Case 2:16-cr-00021-PP-WED Filed 01/25/19 Page 10 of 10 Document 209
